Order reversed on the law, with ten dollars costs and disbursements, and motion granted, with ten dollars costs, on the grounds: 1. That the language of the alleged waiver is not suffi*761ciently clear to warrant a construction that it comprehended waiver of the Statute of Limitations. 2. Under the authorities the Statute of Limitations may not be waived in the original contract, that is, at the inception of liability. (Shapley v. Abbott, 42 N. Y. 443; Watertown National Bank v. Bagley, 134 App. Div. 831; Smith v. Wagner, 106 Misc. 170; Crawford v. Lockwood, 9 How. Pr. 547; Civ. Prac. Act, § 10.) (See, also, Harvard Law Review, vol. XLV, p. 592.) All concur, Taylor and Bdgcomb, JJ., solely upon the first ground stated. Present — Sears, P. J., Crouch, Taylor, Edgcomb and Crosby, JJ. [141 Misc. 418.]